313 F.3d 506
Michael A. NEWDOW, Plaintiff-Appellant,v.U.S. CONGRESS; United States of America; George W. Bush*, President of the United States; State of California; Elk Grove Unified School District; David W. Gordon, Superintendent EGUSD; Sacramento City Unified School District; Jim Sweeney, Superintendent SCUSD, Defendants-Appellees.
No. 00-16423.
United States Court of Appeals, Ninth Circuit.
December 4, 2002.

Before: GOODWIN, REINHARDT and FERNANDEZ, Circuit Judges.

ORDER

1
Sandra Banning's motion for leave to intervene is DENIED.


2
The State of California's purported appearance in this appeal is rejected, and its purported petition for rehearing with suggestion for rehearing en banc, filed July 25, 2002, is ORDERED STRICKEN.


3
Newdow's motion for judicial notice is DENIED.


4
Newdow's motion for sanctions against Banning's attorneys is DENIED.


5
Sandra Banning's application for leave to file sur-response to Newdow's motion for sanctions IS DENIED.


6
Newdow's motion to file response to federal and state defendants' supplemental briefs is DENIED.



Notes:


*
 George W. Bush is substituted for his predecessor, William Jefferson Clinton, as President of the United States. Fed. R.App. P. 43(c)(2)